Exhibit 99.2 PRO FORMA FINANCIAL INFORMATION PROVIDED UNDER ITEM 9.01.(b) PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The following pro forma financial statements have been derived from the financial statements of Epazz, Inc. at March 31, 2008 and for the year ended December 31, 2007 and adjusts such information to give effect to its purchase of Professional Resource Management, Inc. (“PRM”) and Desk Flex, Inc. (collectively, the "Companies") as if the acquisition had occurred as of March 31, 2008 for the pro forma balance sheet and as of the beginning of the year ended December 31, 2007 for the pro forma statement of operations.The pro forma financial statements are presented for informational purposes only and do not purport to be indicative of the financial condition that would have resulted if the acquisition had been consummated at the period-end. The pro forma financial statements should be read in conjunction with the notes thereto and the Companies’ combined financial statements and related notes thereto contained herein and in Epazz’s 10-KSB for the year ended December 31, 2007 and 10-Q for the quarter ended March 31, 2008. Epazz purchased the Companies for $445,000 paid as follows: (a) $10,000 deposit originally paid by Epazz in connection with the letter of intent; (b) $210,000 in cash at closing; and (c) Epazz provided a promissory note in the amount of $225,000, which shall bear interest at the rate of 7% and matures on June 18, 2011.Monthly payments of $6,947 are to begin on September 18, 2008. Epazz obtained financing of $282,000 from a third party for the cash paid at closing and other working capital.This loan had an origination fee of $14,100 that will be amortized over the life of the loan under the effective interest method.The loan bears interest at 10% and matures on August 1, 2013.Monthly payments of $6,291 are to begin on September 1, The acquisition has been accounted for using the purchase method of accounting and, accordingly, the assets acquired and liabilities assumed have been recorded at their estimated fair values based upon estimates. EPAZZ, INC. UNAUDITED PRO FORMA BALANCE SHEET As of March 31, 2008 Epazz March 31, 2008 PRM and Desk Flex February29, 2008 Pro Forma Adjustments Pro Forma ASSETS Current Assets Cash $ 619 $ 18,397 $ 282,000 (A) $ 91,016 (220,000 ) (B) Accounts receivable – 13,666 13,666 Deposit 10,000 – (10,000 ) (B) – Total current assets 10,619 32,063 62,000 42,682 Property and equipment 1,574 18,980 20,554 Deferred loan costs – – 14,100 (A) 14,100 Goodwill – – 443,978 (B) 443,978 TOTAL ASSETS $ 12,193 $ 51,043 $ 520,078 $ 583,314 LIABILITIES AND STOCKHOLDERS’ DEFICIT LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 24,585 $ – $ 24,585 Deferred revenue – 50,021 50,021 Current portion of notes payable 3,633 – $ 39,704 (A) 98,422 55,085 (B) Loans payable to related parties 145,035 – 145,035 Total current liabilities 173,253 50,021 94,789 318,063 Long-term notes payable, net of current portion 1,113 – 256,396 (A) 427,424 169,915 (B) Long-term line of credit 100,000 – 100,000 TOTAL LIABILITIES 274,366 50,021 521,100 845,487 STOCKHOLDERS’ DEFICIT Common stock, Series A, $0.01 par value, 60,000,000 shares authorized, 39,482,940 shares issued and outstanding 394,829 - 394,829 Common stock, Series B, $0.01 par value, 60,000,000 shares authorized, 2,500,000 shares issued and outstanding 25,000 - 25,000 Common stock, PRM, no par value, 10,000 shares authorized, 1,000 shares issued and outstanding - 100 (100 ) (B) - Common stock, DF, no par value, 100,000 shares authorized, 2,000 shares issued and outstanding - 2,000 (2,000 ) (B) - Additional paid-in capital 1,041,014 - 1,041,014 Accumulated deficit (1,723,016 ) (1,078 ) 1,078 (B) (1,723,016 ) Total stockholders’ deficit (262,173 ) 1,022 (1,022 ) (262,173 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 12,193 $ 51,043 $ 520,078 $ 583,314 -2- EPAZZ, INC. UNAUDITED PRO FORMA STATEMENT OF OPERATIONS Year Ended December 31, 2007 Epazz Historical December31, 2007 PRM and Desk Flex Historical February 28, 2008 Pro Forma Adjustments Pro Forma Revenue $ – $ 393,785 $ 393,785 Operating expenses: Cost of revenue 44,335 30,170 74,505 General & administrative 90,701 397,658 $ (51,190 ) (C) 437,169 Depreciation 621 7,170 7,791 Total operating expenses 135,657 434,998 (51,190 ) 519,465 Operating loss (135,657 ) (41,213 ) 51,190 (125,680 ) Other income (expense): Interest income 19 208 227 Interest expense (17,020 ) (27 ) (47,409 ) (D) (64,456 ) Total other income (expense) (17,001 ) 181 (47,409 ) (64,229 ) Net loss $ (152,658 ) $ (41,032 ) $ 3,781 $ (189,909 ) Basic and diluted net loss per common share $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding 41,982,940 41,982,940 -3- EPAZZ, INC. NOTES TO PRO FORMA FINANCIAL STATEMENTS A. Record proceeds from new $282,000 loan and $14,100 loan origination fee payable to a third party. B. Record purchase of Professional Resource Management, Inc. (“PRM”) and Desk Flex, Inc. for $445,000 paid as follows: (a) $10,000 deposit originally paid by Epazz in connection with the letter of intent; (b) $210,000 in cash at closing; and (c) Epazz provided a promissory note in the amount of $225,000, which shall bear interest at the rate of 7% and matures on June 18, 2011.Monthly payments of $6,947 are to begin on September18, 2008. The fair value of the assets acquired and liabilities assumed in connection with the purchase was assumed to be approximately equal to the book value maintained by PRM and Desk Flex.Goodwill of $443,978 as the excess of the purchase price of $445,000 over the fair value of the net assets of PRM and Desk Flex was recognized in connection with the purchase. C. Represents compensation paid to the prior shareholder of PRM and Desk Flex that will no longer be paid as a result of the acquisition by Epazz. D. Represents additional interest expense for the new loans as follows: Interest for first year on new $282,000 loan $ 28,144 Amortization of deferred loan costs 4,876 Interest for first year on $225,000 promissory note 14,389 Total $ 47,409 -4-
